COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER

Appellate case name:              Leonardo Miller v. The State of Texas

Appellate case number:            01-19-00274-CR

Trial court case number: 1543582R

Trial court:                      213th District Court of Tarrant County

           The appellant has filed a motion for to have the appellate record furnished without charge.

       The Court issued its opinion affirming the appellant’s conviction on July 14, 2020. The
appellant did not file a motion for rehearing or en banc reconsideration.

        An indigent appellant is entitled to a free copy of the record for purposes of direct appeal—
an appeal of right from the judgment of the trial court to the court of appeals. See TEX. R. APP. P.
20.2; In re Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App. 2014).

        But an indigent petitioner is not entitled to a free copy of the record for purposes of seeking
discretionary review in the Court of Criminal Appeals. See Ex parte Trainer, 181 S.W.3d 358,
358–59 (Tex. Crim. App. 2005); In re Sherrill, No. 01-13-00605-CR, 2013 WL 5236247, at *1
n.1 (Tex. App.—Houston [1st Dist.] Sept. 17, 2013, orig. proceeding) (per curiam) (mem. op.).

        Nor is an indigent petitioner entitled to a free copy of the record for purposes of making a
collateral attack on his conviction. See Bonilla, 424 S.W.3d at 532.

           The Court therefore DENIES the appellant’s motion for a free copy of the record.

Judge’s signature: /s/ Gordon Goodman
                   Acting for the Court

Panel consists of: Justices Kelly, Goodman, and Hightower.

Date: September 29, 2020



    The appellant may write the Tarrant County District Clerk to request the cost information for a copy of the record.